DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/US2016/067373 12/16/2016
PCT/US2016/067373 has PRO 62/269,879 12/18/2015
	This office action is in response to Applicant’s amendment submitted May 11, 2021.  Claims 1-10, 40, 48-49, 54, 56, 59-61, 91, and 99-100 are pending.
Applicant’s election without traverse of Group I, claims 1-10 and 99 in the reply filed on January 19, 2021 is acknowledged.
Claims 40, 48-49, 54, 56, 59-61, 91, and 100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 19, 2021.
The rejection of claim 99 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claim 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendment.

Claim Interpretation
Claims 1-10 and 99 are product-by-process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). See MPEP 2113.
In this instance, the products as claimed are interpreted to include heparan sulfates which are substantially free from chondroitin sulfate and having altered FGF2 binding compared to a heparan sulfate derived from a wild-type cell (any heparan sulfate derived from any wild-type cell), regardless of how the compositions were derived.  Claims 1-10 and 99 do not include any structural limitations other than the absence of chondroitin sulfate (and the absence of protein and nucleic acid contamination in claim 9).  Paragraph [0125] states that a substantially pure heparan sulfate composition may be as little as 60% free from other components.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 99 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn to HS which is derived from a genetically modified cell line, wherein the composition has altered FGF2 binding compared to a heparan sulfate derived from a wild-type cell.  The full scope of these compositions is not described in the application as filed.  The application provides three examples (cells deficient for Hs2st, Glce and Ndst1/Ndst2 genes) in Figure 8 which result in decreased FGF2 cell surface binding.  Paragraph [00147] states that a series of engineered cell lines is planned with a wide variety of genetic modifications.  The specification does not, however, disclose the results of the modifications.  The specification is unclear about how structural modifications in HS will impact FGF2 binding compared to the wild-type cell.  The skilled artisan would not know which 
MPEP 2163 states that possession may be shown by reduction to practice, by the disclosure of drawings or structural chemical formulas, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure responsible for the function.  In this instance, there are no drawings or structural chemical formulas to identify compounds having altered FGF2 binding compared to a heparan sulfate derived from a wild-type cell, and there is no described correlation between the function and the structure responsible for the function, beyond three examples (cells deficient for Hs2st, Glce and Ndst1/Ndst2 genes) in Figure 8.
This new rejection was necessitated by Applicant’s amendment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites that the composition has altered FGF2 binding compared to a heparan sulfate derived from a wild-type cell.  Claim 99 recites similar language, although the FGF2 binding must be decreased instead of altered.  Reference to an object that is variable may render a claim indefinite (MPEP 2173.05(b)).  In this instance, the claims are indefinite because heparan sulfates from wild-type cells have variable structures (and thus variable properties).  The claims compare HS from a genetically modified cell line to an object that is variable (HS from wild-type cells), so it is impossible to determine the metes and bounds of the claims.  
This new rejection was necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-8 and 99 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ledin (J Biol Chem  2004 Oct 8;279(41):42732-41).
	Ledin teaches heparan sulfate (HS) from genetically modified mouse embryos which lack NDST-1, NDST-2, and C5-epimerase.  See abstract.  HS was purified using Pronase digestion buffer and column chromatography, then purified from GAGs using chondroitinase ABC and column chromatography.  See page 42733, paragraph bridging the columns and first full paragraph in the second column.  Ledin’s product is substantially free from chondroitin sulfate because chondroitin sulfate was removed by digestion and chromatography.  
Ledin is silent about FGF2 binding.  The specification paragraphs [00146]-[00147] state that blocking Ndst1 or Ndst2 will change the composition of heparan sulfate chains, and heparan sulfate from the engineered cell lines will have unique ligand binding profiles and decreased FGF2 cell surface binding.  Ledin’s HS was prepared from cells lacking NDST-1 and NDST-2, so it must also have decreased FGF2 cell surface binding.
Response to Arguments
Applicant argues that Ledin does not disclose a heparan sulfate composition having altered FGF2 binding.  This argument is not persuasive because Ledin’s HS is prepared from cells which lack NDST-1, NDST-2, and the specification discloses that blocking NDST-1 or NDST-2 causes decreased FGF2 cell surface binding.

Claim(s) 1-10 and 99 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nurcombe (WO 2014/185858 A1, November 20, 2014, cited on IDS).
Nurcombe teaches isolated heparan sulfate (see abstract).  The HS can be isolated or substantially purified, wherein the HS is at least 95%, 96%, 97%, 98%, 99%, or 100%.  See page .
Response to Arguments
Applicant argues that Nurcombe does not disclose a heparan sulfate composition having altered FGF2 binding.  This argument is not persuasive because Nurcombe teaches purified HS from different sources, which show different FGF2 binding in Figure 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15, 18-19, 21-26, and 61-62 of copending Application No. 16/470,164 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application is drawn to a composition comprising HS which is at least 99.5% free of chondroitin sulfate (claim 14).  The instant claims require “substantially free,” or at least 95% free, so the reference claim anticipates the instant claims.  The reference application also claims a composition at least 95% free of protein and nucleic acid contamination (claim 23), and that the HS is obtained from .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623